DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 and 01/11/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Matsubara (US 5,189,716).
Regarding claim 1, Matsubara discloses an optical unit (see Fig 1) comprising: a first optical device retaining body having a sleeve-shape and including a first retainer configured to retain a first optical device there inside (see Fig 1; Col 3, line 66- Col 4, line 11; a first optical device retaining body is formed from elements 1, 3A, and 3B wherein element 1 is retained by element 3A), and a first fitting margin extending from the first retainer (see Fig 1; Col 3, line 66- Col 4, line 11; filler 11 and 3B extends from 3A to form margin); a second optical device retaining body having a sleeve-shape and including a second retainer configured to retain a second optical device there inside (see Fig 1; Col 3, line 66- Col 4, line 11; a second optical device retaining body is formed from elements 2, 4A, and 4F wherein element 2 is retained by element 4A), and a second fitting margin extending from the second retainer (see Fig 1; Col 3, line 66- Col 4, line 11; a second fitting margin 4F extends from 4A), wherein the first fitting margin and the second fitting margin are fitted with each other (see Fig 1; Col 3, line 66 – Col 4, line 11; first and second margins are fitted together as seen in Fig 1), and the optical unit is fixed by welding at an overlapping portion of the first fitting margin and the second fitting margin (see Fig 1; Col 3, line 66 – Col 4, line 11; margins are welded at points 10 at overlapping portions of the margins); and a weld portion melted and solidified across the first fitting margin and the second fitting margin (see Fig 1; Col 3, line 44 – 63; welded portion 10 is melted across a first fitting margin and a second fitting margin), the weld portion being provided in an edge surface located outside a region in an optical axis direction of the optical unit (see Fig 1; Col 3, lines 44-63; weld provided outside a region between elements 1 and 2), the region being sandwiched by: a first retaining surface passing through the first retainer and perpendicular to the optical axis of the optical unit .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 5,189,716) in view of Nakai (US 2006/0077575).
Regarding claim 2, Matsubara discloses the optical unit (see Fig 1) according to claim 1. Matsubara does not disclose wherein the weld portion is formed such that a first weld depth of the first fitting margin and a second weld depth of the second fitting margin are substantially identical in the optical axis direction. Matsubara and Nakai are related because both disclose optical units with welded components. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Matsubara with wherein the weld portion is formed such that a first weld depth of the first fitting margin and a second weld depth of the second fitting margin are substantially identical in the optical axis direction of Nakai for the improving the rigidity of the device though proper welding of optical components. 
Regarding claim 3, Matsubara in view of Nakai discloses the optical unit (Nakai: see Fig 1B) according to claim 2, wherein a ratio of the second weld depth relative to the first weld depth is between 0.75 and 1.25 (Nakai: see Fig 1B; Para [0017-0020; 0032]; since weld depth are identical ratio would be 1).
Regarding claim 4, Matsubara in view of Nakai discloses the optical unit (Nakai: see Fig 1B) according to claim 2, wherein the weld portion is formed such that a first weld width of the first fitting margin and a second weld width of the second fitting margin are substantially identical in a direction perpendicular to the optical axis direction (Nakai: see Fig 1B; Para [0031-0032]; as seen in Figs 1B and 2A with a dimension of 0.7mm X 0.1mm, weld widths of components 2 and 5 are substantially similar since weld is accomplish along the circumference of screwing parts 3 and 4 as center point).
Regarding claim 5, Matsubara in view of Nakai discloses the optical unit (Nakai: see Fig 1B) according to claim 2, wherein the weld portion is formed of a plurality of weld beads .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung (US 2019/0052782) discloses an optical unit containing multiple retaining bodies welded together. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872